                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

HABCO STRUCTURAL                               )
SPECIALISTS, INC.,                             )
                                               )           No. 1:20-cv-120-TAV-SKL
              Plaintiff,                       )
                                               )
v.                                             )
                                               )
                                               )
HOMESTEAD JOIST                                )
REINFORCEMENT, LLC, et al.,                    )
                                               )
              Defendants.                      )

                                           ORDER

       Before the Court is Plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunction [Doc. 3]. The Court held a hearing on the motion on May 20, 2020, and a status

conference on May 27, 2020. Shortly before the May 27 status conference, the parties submitted

by email a proposed agreed temporary restraining order (“TRO”) resolving the restraining order

aspect of the pending motion.1

       Accordingly, Plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunction [Doc. 3] is GRANTED IN PART AND DENIED WITHOUT PREJUDICE IN




1
 During the May 27 status conference, all parties represented they (1) consented to entry of the
proposed agreed TRO by the undersigned, (2) agreed they had reached a definition of the software
referenced in paragraph one of the proposed agreed TRO (that is, what constitutes the “Joist
Estimating and Shop Order Writing Software, and the Combine Software”), and (3) agreed to agree
on the requirements for obtaining and preserving the bond referenced in paragraph two of the
proposed agreed TRO. See Fed. R. Civ. P. 65(c). The Court compliments the parties’ diligent
efforts in resolving these issues in an efficient and professional manner.
PART in that the Court will enter the proposed TRO and will terminate the pending motion

without prejudice to filing a new motion for a preliminary injunction.

       SO ORDERED.

       ENTER:

                                             s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
